Citation Nr: 1811209	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-11 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar strain and degenerative disc disease L5-S1.


REPRESENTATION

Appellant represented by:	Attorney Benjamin D. Walters


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from November 1990 to April 1991, February 2001 to October 2001, January 2005 to July 2006, and from March 2009 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the current appeal, the Veteran's representative requested that the claims for increased ratings for degenerative arthritis of the cervical spine and a lumbar strain with degenerative disc disease L5-S1 be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an initial rating in excess of 20 percent for lumbar strain and degenerative disc disease L5-S1 have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  In a written statement received in February 2018, the Veteran's representative withdraw the claims for increased ratings for degenerative arthritis of the cervical spine and lumbar strain and degenerative disc disease L5-S1.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The claim of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine is dismissed.

The claim of entitlement to an initial rating in excess of 20 percent for lumbar strain and degenerative disc disease L5-S1 is dismissed.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


